980 So.2d 528 (2008)
Helen B. MOORE, former wife, Appellant,
v.
Arthur Lee MOORE, former husband, Appellee.
No. 1D07-0195.
District Court of Appeal of Florida, First District.
February 19, 2008.
Rehearing Denied April 1, 2008.
Harold Silver, of Law Offices of Harold Silver, P.A., Gainesville, for Appellant.
Thomas J. Kennon, III, of Robinson, Kennon, & Kendron, Lake City, for Appellee.
PER CURIAM.
On September 1, 2005, the trial court rendered an order granting appellee's petition for modification of certain alimony obligations. Appellant took no appeal of that order, but instead, some three months later, filed a motion pursuant to Florida Rule of Civil Procedure 1.540(b). The trial court denied that motion. Appellant now seeks appellate review of rulings made by the trial court in the September 1, 2005, order. These rulings are, however, beyond the scope of this appeal, which is a vehicle solely for review of the trial court's ruling on the Rule 1.540(b) motion. See Paladin Props. v. Family Inv. Enters., 952 So.2d 560 (Fla. 2d DCA 2007).
AFFIRMED.
ALLEN, KAHN, and DAVIS, JJ., Concur.